Citation Nr: 1107574	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability to 
include a rash or lesions, claimed as the result of exposure to 
herbicides.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as the result of exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The Veteran was scheduled to testify before a Veterans Law Judge 
at the RO in February 2007.  He failed to report for his 
scheduled hearing.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD was not 
manifest in service and there is no competent medical evidence 
that an acquired psychiatric disorder other than PTSD is related 
to the Veteran's service.  

3.  A back disability was not manifest in service and is 
unrelated to service; degenerative joint disease of the spine was 
not manifest within one year of discharge.

4.  COPD was not manifest in service and is unrelated to service, 
to include exposure to asbestos therein.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A back disability was not incurred in or aggravated during 
service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  COPD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2004, prior to initial adjudication of 
the Veteran's claim, discussed the evidence necessary to support 
a claim for service connection.  The Veteran was asked to submit 
or identify evidence.  Specifically, he was asked to identify 
evidence pertaining to stressful incidents in service and his 
claimed exposure to asbestos.  He was asked to submit evidence 
showing the diagnosis and earliest symptoms of his claimed skin 
disability, and asked for evidence demonstrating that his claimed 
back disability had existed since service.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  

A March 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has been 
conducted with regard to the Veteran's claim for a psychiatric 
disorder.  The Board finds that the examination was adequate, in 
that it was conducted by a neutral, skilled provider who reviewed 
the claims file and offered a rationale for his conclusions.  

The Board acknowledges that the Veteran has not been afforded VA 
medical examinations with respect to the claims of entitlement to 
service connection for a skin disability, a back disability, or 
COPD.  However, the Board finds that VA examinations are not 
necessary in order to decide these claims.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 
Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
the claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment a back disability or COPD.  While the 
Veteran was treated on one occasion for acne, his skin was normal 
at discharge.  Further, the Board finds that there is otherwise 
no credible evidence of any in-service disease or injury, and no 
competent evidence otherwise showing that the claimed 
disabilities were incurred in service.

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service incurrence or aggravation of arthritis may be presumed to 
have been incurred or aggravated if it is manifested to a 
compensable degree within a year of the Veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

At the outset, the Board notes the record does not establish the 
Veteran's participation in combat.  Thus, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

	Acquired Psychiatric Disorder

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations 
governing adjudication of service connection for posttraumatic 
stress disorder (PTSD) were liberalized, in certain 
circumstances, with respect to the evidentiary standard for 
establishing the required in-service stressor.  For cases pending 
before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. 
Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does 
not have a current diagnosis of PTSD; therefore, this amendment 
does not apply.  

Service treatment records reflect that, on pre-induction 
examination in July 1965, the Veteran reported frequent trouble 
sleeping.  The examiner noted the Veteran's report that he was a 
"worrier" but that this was not considered disabling.  Clinical 
examination revealed that the Veteran was normal psychiatrically.  
There is no evidence of any diagnosis, complaint, or abnormal 
finding suggesting an acquired psychiatric disorder during 
service.  On separation examination in August 1967, the Veteran 
again reported frequent trouble sleeping; he stated that such was 
due to nervous anxiety.  He was psychiatrically normal on 
clinical examination, and deemed qualified for discharge.  
Notably, on both induction and separation examination, the 
Veteran denied frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  In September 
1967 the Veteran certified that there had been no change in his 
medical condition since his physical examination in August 1967.

In his May 2004 application for service connection, the Veteran 
indicated that he had been treated by VA since 2004.  He did not 
identify other treatment.

During a June 2004 Agent Orange registry examination, the Veteran 
reported that 
He expressed his belief that he had PTSD and had filed a claim.  
He stated that he had undergone hospital treatment for alcoholism 
and depression.  He endorsed sadness, nightmares, anxiety, and 
difficulty sleeping.  He noted that he had undergone psychiatric 
evaluation and treatment in the past.  The pertinent diagnoses 
were alcohol abuse and depression.  

Subsequently in June 2004 the Veteran reported a long history of 
depression.  He stated that he had tried many antidepressants.  
The assessment was dysthymia.  A mental health consultation was 
ordered.

In October 2004 the Veteran reported that he had started drinking 
alcohol at age 21 while he was in the service.  He noted that he 
had undergone substance abuse treatment and had subsequently 
reduced his alcohol consumption.  On mental status examination, 
the Veteran was depressed.  Depression screening was positive.  
The assessment included alcohol dependence and substance induced 
mood disorder.

A VA mental health clinic initial assessment note reflects the 
Veteran's presenting complaints of sleep disturbance, back 
problems, and alcohol abuse.  He reported a 40 year history of 
alcohol use and depression.  He noted that he joined the Army at 
age 20 and was a heavy equipment operator.  He denied exposure to 
trauma.  He also denied symptoms of PTSD.  Following examination, 
the diagnoses were alcoholism and substance induced mood 
disorder.  

On VA psychological examination in March 2005, the Veteran's 
history was reviewed.  He reported difficulty sleeping.  He 
stated that he had been an alcoholic since leaving Vietnam.  
Review of the Veteran's records revealed that he had undergone 
weekly therapy at VA for a three month period from 1989 to 1990.  
He also attended Alcoholics Anonymous (AA) during that time.  The 
examiner noted that current treatment records reflected 
complaints of sleep difficulty, bad dreams, isolation, 
depression, anxiety, and continued drinking.  He related that he 
had experienced legal problems since service, noting that he was 
charged with assault and had two to three charges of driving 
under the influence.  With respect to exposure to traumatic 
events, the Veteran related that his unit lost a lot of men in 
daily attacks.  He noted that he witnessed children and locals 
being injured and begging for food.  He stated that he was 
troubled by the field conditions such as living in a tent and not 
being able to bathe or obtain decent food.  The examiner 
concluded that the Veteran's level of traumatic stress exposure 
was moderate.  

Regarding intrusive thoughts, the examiner concluded that the 
Veteran's endorsement of such was not supported by the data he 
provided.  She noted that he stated simply that he thought about 
friends and how he had lost contact with them over the years.  
She also noted that while the Veteran endorsed nightmares, he did 
not have recurrent dreams of actual traumatic events.  She 
indicated that the Veteran denied dissociative flashback episodes 
and that he did not describe experiencing emotional distress at 
exposure to internal or external cues symbolizing aspects of his 
war-related experiences.  He also denied experiencing 
physiological reactivity to reminders.  The examiner concluded 
that the Veteran did not meet criterion B for a diagnosis of 
PTSD.

With respect to the avoidance symptoms cluster, the Veteran 
reported that he really didn't think about Vietnam and that he 
could not recall some of the things that happened there.  He 
endorsed detachment from others but noted that such was due to 
his ongoing depression, decreased energy, and having few friends.  
The examiner concluded that the Veteran did not meet criterion C 
for a diagnosis of PTSD.

Regarding arousal symptoms, the Veteran endorsed sleep 
disturbance on a daily basis.  He noted that he generally got 
along with others pretty well and described violence mainly when 
drinking.  The examiner indicated that the Veteran's reported 
symptoms did not lend themselves to trauma related anger or 
irritability.  While the Veteran reported hypervigilance, he 
clarified that he distrusted some friends and acquaintances whom 
he thought might try to take his money.  He denied an exaggerated 
startle response.  

Following the examination, the diagnoses were alcohol dependence, 
alcohol induced mood disorder, and alcohol induced sleep 
disorder.  The examiner concluded that while the Veteran appeared 
to meet Criterion A with exposure to war, he did not meet the 
remaining criteria for a diagnosis of PTSD.  She stated that it 
could not be argued, based on his presentation, that his 
substance dependence was secondary to exposure to trauma, in that 
he provided information that indicated that his alcohol 
consumption stood alone and apart from exposure to war.  She also 
concluded that the Veteran's tour of duty in Vietnam did not 
cause his mood disorder.  

A February 2005 record indicates diagnoses of alcohol dependence 
and substance induced mood disorder.  The same diagnoses were 
noted in April 2005.

In August 2005 a VA provider noted that he Veteran was depressed 
with PTSD symptoms.  However, the assessment did not include 
PTSD.

In September 2005 a PTSD screen was negative.  In September 2006, 
the same screen was positive.  However, subsequent records do not 
reflect a clinical diagnosis of PTSD.

		PTSD

After careful consideration of the evidence pertaining to this 
issue, the Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key element to 
establishing service connection is to show that Veteran does have 
the claimed disability.  This element may only be shown through 
evidence of a diagnosis.  

In this case, although the record contains evidence showing 
psychiatric treatment, there is no definitive diagnosis of PTSD.  
Rather, diagnoses contained in the record include alcoholism and 
substance induced mood disorder.  The Board acknowledges that a 
PTSD screen in September 2006 was positive, and that a provider 
noted that the Veteran had PTSD symptoms in August 2005.  
However, these records do not include any in-depth analysis of 
whether a diagnosis of PTSD was appropriate, nor do they provide 
a clinical diagnosis of PTSD.  The Board observes that the March 
2005 VA examiner very carefully discussed the various criteria 
under which PTSD must be diagnosed and concluded that such a 
diagnosis was not appropriate.

The Board has considered the Veteran's own assertion that he has 
PTSD.  However, while he is competent to describe symptoms such 
as anxiety and depression, he is not necessarily competent to 
identify the specific underlying psychiatric disorder or disorder 
that is the source of those symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Thus, in determining whether he 
has PTSD, the Board places far more probative weight on the 
clinical findings of the VA examiner who conducted a full and 
comprehensive assessment in March 2005.

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of entitlement to 
service connection for PTSD, and that, on this basis, his claim 
must be denied.  

		Acquired Psychiatric Disorder other than PTSD

To the extent that the Veteran claims that he has an acquired 
psychiatric disorder other than PTSD that is related to service, 
the Board observes he has been diagnosed with alcohol dependence 
and substance induced mood disorder, as well as dysthymia and 
depression.  There is no evidence of such diagnoses in service.  
In any event, the Board observes that the law prohibits a grant 
of direct service connection for drug or alcohol abuse on the 
basis of incurrence or aggravation in the line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 
(1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 
(1998).

The Board acknowledges that the Veteran endorsed frequent trouble 
sleeping on enlistment and separation; however, he was deemed to 
be psychiatrically normal on clinical examination on each 
occasion.  At the time of his 2004 application for benefits, the 
Veteran did not report treatment prior to 2004.  While the 
Veteran has reported a long history of depression, the record is 
negative with respect to any objective findings prior to 2004.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions, to include sleep disturbance.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  However, 
competency must be distinguished from credibility, and, in this 
instance, the Board finds that his reports of developing a 
chronic disability as the result of service is not credible.  In 
fact, the Veteran has neither produced nor identified evidence 
demonstrating a psychiatric disorder prior to 2004.  Most 
significantly, the clinical examination was normal on both 
enlistment and discharge.  

In summary, there is no credible evidence of a chronic 
psychiatric disorder in service, and no credible evidence of a 
continuity of symptomatology since service. As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.  Therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD 
must also be denied.  



	Skin Disability

A Veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) 
(2009).  Regulations pertaining to Agent Orange exposure have 
expanded to include all herbicides used in Vietnam.  Unless there 
is affirmative evidence to the contrary, a Veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2009).  Here, the Veteran is entitled to the presumption of 
exposure to herbicides.  In this regard, under the authority 
granted by the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National Academy 
of Sciences (NAS) and other medical and scientific studies, 
diseases that may be presumed to have been caused by exposure to 
herbicidal agents.  The diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents consist of chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx or 
trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 
3.309(e) (2009).

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Where a Veteran who served for ninety days or more develops 
arthritis to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records reflect that in June 1966, the Veteran 
was treated for acne with local phisohex washes.  No further 
complaints or treatment are recorded.  On discharge examination 
in August 1967, the Veteran denied skin diseases.  Clinically, 
his skin was normal and he was found to be qualified for 
discharge.

In his May 2004 application for service connection, the Veteran 
indicated that he had been treated by VA since 2004.  He did not 
identify other treatment.

During a June 2004 Agent Orange registry examination, the Veteran 
reported that he was primarily in the jungle in Vietnam but 
denied being directly sprayed with Agent Orange.  Physical 
examination revealed excoriated lesions in the posterior scalp 
line and bilateral extremities.  There was a large sebaceous cyst 
in the posterior chest wall.  The diagnoses did not include any 
pertaining to the Veteran's skin.

In August 2004 a VA provider noted a long history of 
neurodermatitis.  The Veteran denied a history of skin cancer.  
Leukoplakia of the right lip was assessed in September 2004.  The 
provider indicated that it appeared benign.

Having carefully considered the record, the Board has determined 
that service connection for a skin disability is not warranted.  
To the extent that the Veteran asserts that this claimed 
disability is related to exposure to Agent Orange during service 
in Vietnam, the Board notes it is clear from the appellant's DD 
Form 214 that he served in Vietnam, and is presumed to have been 
exposed to Agent Orange.  The claimed disability, however, is not 
a disease which is presumptive of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent.  

With respect to direct service connection, as noted, service 
medical records do show one instance of treatment for acne.  At 
separation, the Veteran's skin was clinically normal.  He denied 
associated symptoms.  The first evidence of any skin disability 
dates to June 2004.  While the Veteran has reported a long 
history of skin problems, he has neither submitted nor identified 
objective evidence of such.  The grant of service connection 
requires competent evidence to establish a diagnosis and, as in 
this case, relate the diagnosis to the Veteran's service.  While 
the record demonstrates a current findings relating to the 
Veteran's skin, it does not contain reliable evidence which 
relates any skin disability to any injury or disease in service.  
The Board finds that the negative record at service discharge and 
for years following service is more probative than the Veteran's 
more recent statements.  See Jandreau.

The Board has considered the Veteran's argument that  his current 
skin disability is related to service.  It finds, however, that 
the Veteran is not competent to provide a diagnosis of such 
disability and opine as to whether such claimed disability is 
related to service.  See Jandreau. 

In summary, the evidence points to a post-service onset of the 
Veteran's claimed skin disability.  It is not clear whether the 
Veteran is asserting that he noted similar symptoms during 
service and that there is continuity of symptomatology. Assuming 
that he has advanced such assertion, there is a remarkable lack 
of credible evidence of pathology or treatment in proximity to 
service or within many years of separation.  Furthermore, the 
separation examination disclosed normal skin.  The Board finds 
the negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  Rather, the probative 
evidence establishes that the post-service diagnosis of any skin 
disability is not related to service.  Absent reliable evidence 
relating this disability to service, the claim of entitlement to 
service connection must be denied.  

	Back Disability

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's spine.  
On discharge examination in August 1967, he denied recurrent back 
pain.  His spine was clinically normal on examination, and he was 
deemed to be qualified for discharge.

In his May 2004 application for service connection, the Veteran 
indicated that he had been treated by VA since 2004.  He did not 
identify other treatment.

During a June 2004 Agent Orange registry examination, the Veteran 
reported a history of chronic back pain, but did not identify a 
date of onset.  The Veteran did not complain of back pain on 
physical examination, his primary complaint being with his right 
shoulder and elbow.  The diagnoses did not include any findings 
referable to the Veteran's back.

Subsequently in June 2004 the Veteran's back was noted to be 
tender at T5-6.  His lumbosacral spine was nontender.  Straight 
leg raising was negative.  The assessment was degenerative joint 
disease of the spine with old compression fracture of the dorsal 
spine.  

A problem list dated in March 2005 indicates a diagnosis of 
degenerative joint disease of the spine.

Having carefully reviewed the evidence pertaining to the 
Veteran's service connection claim, the Board has concluded that 
service connection is not warranted.  In this regard, the Board 
observes that there is no evidence of any back disability during 
service or within many years following discharge.  In fact, the 
Veteran, when identifying treatment, noted that he had been 
treated by VA since 2004 and did not identify treatment prior to 
that time.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record demonstrates current 
diagnoses relating to the Veteran's back, it does not contain 
reliable evidence which relates a back disability to any injury 
or disease in service.  The Board finds that the negative record 
at service discharge and for years following service is more 
probative than the Veteran's more recent statements.  See 
Jandreau. 

The probative evidence establishes that the post-service 
diagnosis of a back disability is not related to service.  Absent 
reliable evidence relating this disability to service, the claim 
of entitlement to service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim and 
the doctrine of reasonable doubt is not applicable in the instant 
appeal.

	COPD

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1MR, part IV, 
subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 
9) (last updated September 29, 2006) (hereinafter "M21-1MR").  
Also, an opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, VA must determine whether military 
records demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21- 1, Part VI, 7.21(d) (1).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural effusions 
and fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 7.21(c).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring materials, 
asbestos cement and pipe products, military equipment, etc.  M21-
1, Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence regarding an 
asbestos related claim. However, the pertinent parts of the 
manual guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
Veteran was exposed to asbestos in service.  Dyment v. West, 13 
Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000.

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
respiratory system.  On discharge examination in August 1967, the 
Veteran denied a history of asthma or shortness of breath.  
Clinically, his lungs and chest were normal, and he was found to 
be qualified for discharge.

In his May 2004 application for service connection, the Veteran 
indicated that he had been treated by VA since 2004.  He did not 
identify other treatment.

During a June 2004 Agent Orange registry examination, the Veteran 
reported a history of shortness of breath since 1973.  On 
physical examination, breath sounds were markedly diminished and 
the Veteran was noted to be short of breath walking from the 
examination room.  The examiner noted that the Veteran smoked two 
packs of cigarettes per day.  The pertinent diagnosis was COPD.

In October 2004 the Veteran was asked to submit information 
regarding his claimed exposure to asbestos.  He has not replied 
to that request.

A problem list dated in March 2005 indicates a diagnosis of COPD.

Having carefully reviewed the evidence pertaining to the 
Veteran's service connection claim, the Board has concluded that 
service connection is not warranted.  In this regard, the Board 
observes that there is no evidence of any respiratory disability 
during service or within many years following discharge.  The 
Board acknowledges that the Veteran has stated that he suffered 
from shortness of breath as early as 1973.  However, he has 
identified no associated diagnosis related to that symptom in the 
years directly following service.  In fact, when identifying 
treatment, the Veteran noted only that he had been treated by VA 
since 2004 and did not identify treatment or report a diagnosis 
prior to that time.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record demonstrates a 
current diagnosis of COPD, it does not contain reliable evidence 
which relates such diagnosis to any injury or disease in service, 
to include asbestos exposure therein.  With respect to such 
claimed exposure, the Board observes that the Veteran has not 
provided requested information regarding his exposure, and the 
record does not otherwise support his claim that he was exposed 
to asbestos during service.  In sum, the Board finds that the 
negative record at service discharge and for years following 
service is more probative than the Veteran's more recent 
statements.  See Jandreau. 

In summary, the evidence points to a post-service onset of the 
Veteran's claimed COPD.  It is not clear whether the Veteran is 
asserting that he noted symptoms during service and that there is 
continuity of symptomatology.  Assuming that he has advanced such 
assertion, there is a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within many 
years of separation.  Furthermore, the separation examination 
disclosed that his respiratory system was normal.  The Board 
finds the negative and silent record to be far more probative 
than the Veteran's remote, unsupported assertions.  Rather, the 
probative evidence establishes that the post-service diagnosis of 
COPD is not related to service.  Absent reliable evidence 
relating this disability to service to include asbestos exposure 
therein, the claim of entitlement to service connection must be 
denied.  

The probative evidence establishes that the post-service 
diagnosis of COPD is not related to service.  Absent reliable 
evidence relating this disability to service, the claim of 
entitlement to service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim and 
the doctrine of reasonable doubt is not applicable in the instant 
appeal.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims.  Consequently, the doctrine of reasonable 
doubt is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for COPD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


